Citation Nr: 0429962	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  04-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
otitis media with a left mastoidectomy.   
 
2.  Entitlement to an increase in a 10 percent rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1942 to July 1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision which 
denied an increased (compensable) rating for otitis media 
with a left mastoidectomy and denied an increase in a 10 
percent rating for bilateral hearing loss.  A September 2004 
motion to advance the case on the Board's docket was granted 
by the Board in September 2004.  In October 2004, the veteran 
testified at a Board videoconference hearing.  

For reasons expressed below, the issue of entitlement to an 
increase in a 10 percent rating for bilateral hearing loss is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDING OF FACT

The veteran's otitis media with left mastoidectomy is 
manifested, in general, by a suppurative process and other 
difficulties.


CONCLUSION OF LAW

The criteria for a 10 percent rating for otitis media with a 
left mastoidectomy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1942 
to July 1943.  His service medical records indicate that he 
was treated for otitis media on multiple occasions.  The 
April 1943 separation examination report noted that the 
veteran was recommended for discharge on account of chronic, 
suppurative, severe, left, otitis media, cause undetermined.  
There was a notation that such was manifested by deafness of 
the left ear and a continuous foul discharge.  

In February 1944, the RO granted service connection and a 20 
percent rating for left ear chronic, suppurative, otitis 
media with a foul discharge.  Various ratings were 
subsequently assigned for this disorder and the veteran is 
currently in receipt of a noncompensable rating for otitis 
media with left mastoidectomy.  

VA treatment records dated from March 1945 to July 1996, 
including examination reports, show treatment for multiple 
ear problems.  

In March 2003, the veteran submitted his current claim for an 
increased (compensable) rating for his service-connected for 
otitis media with left mastoidectomy.  

The veteran underwent a VA ear disease examination in May 
2003.  It was noted that he complained of worsening symptoms 
from his otitis media, status post left mastoidectomy.  The 
veteran reported that he could not hear the television or 
people he played bridge with well despite the hearing aid in 
his left ear.  The veteran stated that he had five surgeries 
for his left ear.  He indicated that he had no more drainage, 
that he had no ear pain, and that he had not had pruritus for 
a long time.  The veteran reported that he had a poor sense 
of balance and that he would stagger.  He noted that he was 
unable to dance because of such problem.  It was reported 
that there was no evidence of a head injury or 
cerebrovascular accident.  The veteran stated that he could 
hear well with his right ear.  

The examiner reported that the veteran's left auricle was not 
deformed.  The examiner stated that the mastoid had a well-
healed scar, non-tender.  It was noted that the canal was not 
edematous and that there was no discharge.  The examiner also 
indicated that the tympanic membrane was not seen.  The 
diagnosis indicated hearing loss due to otitis media, status 
post left mastoidectomy.  

In a July 2003 statement, the veteran reported that over the 
years he had continued to receive treatment to avoid a build-
up of material that hardened and required surgery to remove.  
He stated that he had undergone five mastoid operations and 
that he had regularly visited hospitals for over fifty years.  

VA treatment records dated from July 2003 to January 2004 
reflect treatment for disorders including ear problems.  A 
July 2003 treatment entry noted that the veteran had 
undergone mastoid surgery on the left ear several times.  The 
examiner reported that that the left ear was consistent with 
multiple mastoid surgeries.  It was noted that the middle ear 
mobility was abnormal on the left.  The diagnoses referred to 
hearing loss.  An August 2003 entry noted that the veteran 
had a history of a left mastoidectomy that needed periodic 
attention.  The examiner reported, as to the veteran's left 
ear, that the mastoid cavity had an accumulation of debris 
and cerumen which was removed, cleaned, and dusted.  

A January 2004 treatment entry noted that the veteran had a 
history of a left mastoid cavity that needed periodic 
attention.  The examiner indicated that the left ear had a 
large mastoid cavity with cerumen and debris.  It was noted 
that it was suctioned and cleaned and that the veteran should 
return in six months.  

In a statement received in September 2004, the veteran 
reported that the drainage from his ear, as well as the 
operations and the long-standing infections, had destroyed 
something in the ear which provided the mechanism for 
balance.  He stated that he would stagger when walking and 
lose his balance and stumble.  

At the October 2004 Board hearing, the veteran testified that 
he had to go for treatment to have his left ear cleaned every 
three months.  He stated that every seven or eight years they 
had found that there had been such an accumulation of 
cholesteatoma that they would have to go in and operate and 
clean out the whole area.  The veteran indicated that he had 
undergone five ear operations.  He noted that he experienced 
dizziness when he would get up from a chair and that he would 
stagger when walking.  The veteran also stated that he would 
experience the dizziness approximately twenty times a month.  
He noted that he had fallen on occasion.  The veteran's 
spouse also testified in support of his claim.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, in an July 
2003 statement, a March 2004 statement of the case, and at 
the Board hearing held in October 2004, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for an increased 
rating for residuals of a left wrist fracture.  The 
discussions in the rating decision, the statement of the 
case, and at the hearing held in October 2004 have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) warrants a maximum rating 
of 10 percent during suppuration, or with aural polyps.  38 
C.F.R. § 4.87, Diagnostic Code 6200.  

The recent May 2003 VA ear disease examination noted that the 
veteran reported that he had a poor sense of balance and that 
he would stagger.  The examiner reported that the veteran's 
left auricle was not deformed and that the mastoid had a 
well-healed, non-tender scar.  The examiner indicated that 
the canal was not edematous, that the tympanic membrane was 
not seen, and that there was no discharge.  The diagnosis was 
hearing loss due to otitis media, status post left 
mastoidectomy.  

As noted above, subsequent VA treatment records show 
treatment for left ear problems.  An August 2003 entry noted 
that the veteran had a history of a left mastoidectomy that 
needed periodic attention.  The examiner reported, as to the 
veteran's left ear, that the mastoid cavity had an 
accumulation of debris and cerumen which was removed, cleaned 
and dusted.  A January 2004 treatment entry also indicated 
that the veteran had a history of a left mastoid cavity which 
needed periodic attention.  The examiner reported that the 
veteran's left ear had a large mastoid cavity with cerumen 
and debris and that such was suctioned and cleaned.  

Viewing all the evidence and with consideration of the 
benefit-of-the-doubt doctrine, the Board finds that there are 
sufficient signs and symptoms of the veteran's otitis media 
with left mastoidectomy to satisfy, in general, the criteria 
for a 10 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7.  While the veteran does not always have suppuration, 
he does have clear difficulties with this disorder that 
suggest a noncompensable evaluation does not adequately 
compensate him for his disorder (beyond the hearing loss), 
including those problems cited above.  These difficulties are 
clearly confirmed within the long medical history of this 
condition.  A 10 percent rating under Diagnostic Code 6200 is 
the most liberal rating feasible on this evidentiary record.  
The Board also observes that the 10 percent rating is the 
maximum rating allowable for this disorder under this 
diagnostic code.   

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.


ORDER

An increased 10 percent rating for otitis media with left 
mastoidectomy is granted.  


REMAND

The other issue on appeal is entitlement to an increase in a 
10 percent rating for the veteran's service-connected 
bilateral hearing loss.  He was last afforded a VA 
audiological examination in May 2003.  The diagnoses were 
high frequency sensorineural hearing loss in the right ear 
and profound mixed loss, mostly conductive, in the left ear, 
consistent with the veteran's known history.  

Subsequent treatment records indicate that he has continued 
to receive treatment for his hearing loss.  Additionally, at 
the October 2004 Board videoconference hearing, the veteran 
testified that his hearing since the VA examination has 
worsened.  

After a review of the record and the veteran's most recent 
statements, it is the judgment of the Board that the RO 
should obtain any recent treatment records and arrange for 
the veteran to undergo a VA audiological examination at an 
appropriate VA medical facility.    

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC, for the following:  

1.  The RO should have the veteran 
undergo a VA audiological examination to 
determine the severity of his bilateral 
hearing loss.  The claims folder should 
be provided to and reviewed by the 
examiner.  All findings necessary for 
rating bilateral hearing loss under 
Diagnostic Code 6100 should be reported 
in detail.  

2.  Thereafter, the RO should review the 
claim for an increased rating for 
bilateral hearing loss.  If the claim is 
denied, the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



